Exhibit 99.2 ELBIT IMAGING LTD. INTERIM CONSOLIDATED FINANCIAL DATA AS OF JUNE 30, 2014 INDEX Page Interim Consolidated Balance Sheet 2 Interim Consolidated Income Statements 3-4 Interim Consolidated Comprehensive Income Statements 5 Interim Statement of Changes in Shareholders' Equity 6-7 Interim Consolidated Statements of Cash Flows 8-9 Notes to the condensed consolidated interim financial data 10-31 ELBIT IMAGING LTD. INTERIM CONSOLIDATED BALANCE SHEETS June 30 December 31 June 30 2 0 1 4 2 0 1 3 2 0 1 4 Convenience translation (in NIS thousands) US$'000 Current Assets Cash and cash equivalents Short-term deposits and investments Trade accounts receivables Other receivables Inventories Trading property - - Non-Current Assets Trading property Deposits, loans and other long-term balances Investments in associates Property, plant and equipment Current Liabilities Short-term credits Suppliers and service providers Payables and other credit balances (*) 283,831 Non-Current liabilities Borrowings - Other liabilities (*) 96,059 Deferred taxes Shareholders' Equity (Deficiency) Attributable to equity holders of the Company ) Non controlling Interests ) (*) Reclassified The accompanying notes form an integral part of the interim financial data. 2 ELBIT IMAGING LTD. INTERIM CONSOLIDATED INCOME STATEMENTS Six months ended Three months ended Year ended Six months ended June 30 June 30 December 31, June 30 2 0 1 4 2 0 1 3 2 0 1 4 2 0 1 3 2 0 1 3 2 0 1 4 (in NIS thousands) Convenience translation US$'000 Income revenues and gains Revenues Revenues from sale of commercial centers - Revenues from hotels operation and management Revenues from fashion merchandise Total revenues Gains and other Rental income from Commercial centers Total income revenues and gains Expenses and losses Hotels operation and management Cost of fashion merchandise Commercial centers General and administrative expenses Share in losses of associates, net Financial gain from debt restructuring ) - ) - ) Financial expenses (income) , net Write down, charges and other expenses(income), net ) ) Profit (loss) before tax benefits ) Income tax expenses (tax benefits) Profit (loss) from continuing operations ) Profit (loss) from discontinued operation, net - ) ) - Profit (loss)for the period ) Attributable to: Equity holders of the Company ) Non controlling interest ) The accompanying notes form an integral part of the interim financial data. 3 ELBIT IMAGING LTD. INTERIM CONSOLIDATED INCOME STATEMENTS Six months ended Year ended Six months ended June 30 December 31, June 30 2 0 1 4 2 0 1 3 2 0 1 3 2 0 1 4 Convenience (In NIS) Translation $ Earnings (loss) per share Basic earnings per share: From continuing operation ) ) From discontinued operations - ) - ) ) Diluted earnings per share: From continuing operation ) ) From discontinued operations - ) - ) ) The accompanying notes form an integral part of the interim financial data. 4 ELBIT IMAGING LTD. INTERIM CONSOLIDATED OTHER COMPREHENSIVE INCOME STATEMENT Six months ended Three months ended Year ended Six months ended June 30 June 30 December 31, June 30 2 0 1 4 2 0 1 3 2 0 1 4 2 0 1 3 2 0 1 3 2 0 1 4 (in NIS thousands) Convenience translation US$'000 Profit (loss) for the period ) Other comprehensive income to be reclassified to profit or loss in subsequent periods: Exchange differences arising from translation of foreign operations ) Gain (loss) from cash flow hedge ) ) ) Gain from available for sale investments ) Items not to be reclassified to profit or loss in subsequent periods: Revaluations of assets ) - ) - ) Other Comprehensive income (loss) Comprehensive income (loss) Attributable to: Equity holders of the Company ) Non controlling interests ) - ) The accompanying notes form an integral part of the interim financial data. 5 ELBIT IMAGING LTD. INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Attributable to share-holders of the company Non Controlling interest Total shareholders' equity (in thousand NIS) Balance -January 1, 2013 ) ) ) Lossfor the year - ) ) - ) ) ) Other comprehensive income (loss) - - - ) ) - ) ) ) Transaction with non-controlling interest - Reclassification of a derivative (option) following change in terms - ) ) Exercise of options by employees 10 - - ) - Expiration of options held by minority - ) - Stock-based compensation expenses - Balance -December 31, 2013 ) Profit (Loss) for the period - ) Other comprehensive income (loss) - - ) - ) ) - ) ) ) Issuance of shares - Stock based compensation expenses - Cancellation of treasury stock ) ) - ) - - - Transaction with non-controlling interest - Out of consolidation - Classification - Balance -June 30, 2014 - ) ) - (*)includes transactions with non-controlling interest reserve and hedging reserve. The accompanying notes form an integral part of the interim financial data. 6 ELBIT IMAGING LTD. INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (CONT.) Convenience Translation ($ in thousands) (Unaudited) Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Attributable to share-holders of the company Non Controlling interest Total shareholders' equity (in thousand NIS) Balance - December 31, 2013 ) Profit (Loss) for the period - ) Other comprehensive income (loss) - - ) - ) ) - ) ) ) Issuance of shares - Stock based compensation expenses - Cancellation of treasury stock ) ) - ) - - - Transaction with non-controlling interest - Out of consolidation - Classification - Balance - June 30, 2014 - ) ) - (*)includes transactions with non-controlling interest reserve and hedging reserve. The accompanying notes form an integral part of the interim financial data. 7 ELBIT IMAGING LTD. INTERIM CONSOLIDATED STATEMENT OF CASH FLOWS Six months ended Year ended Six months ended June 30 December 31, June 30 2 0 1 4 2 0 1 3 2 0 1 3 2 0 1 4 (in NIS thousands) Convenience translation US$'000 CASH FLOWS FROM OPERATING ACTIVITIES Profit (loss) for the period from continuing operations ) ) Income tax benefit recognized in profit and loss ) ) Finance expenses recognized in profit and loss Financial gain from debt restructuring ) - - ) Income tax paid in cash ) - ) ) Depreciation and amortization (including write-down and impairment) Loss (Profit) from realization of investments in associates and joint venture - - - Share in losses of associates, net Stock based compensation expenses Loss (gain) from fair value adjustment of investment property and from realization of Investment property - - Profit (loss) from realization of assets and liabilities 77 - ) 22 Others - - ) - Trade accounts receivables ) Receivables and other debit balances Inventories ) Trading property and payment on account of trading property ) ) Suppliers and service providers ) Payables and other credit balances ) Net cash provided by (used in) continuing operations ) Net cash used indiscontinued operating activities - ) ) - Net cash provided by (used in) operating activities ) ) The accompanying notes form an integral part of the interim financial data. 8 ELBIT IMAGING LTD. INTERIM CONSOLIDATED STATEMENT OF CASH FLOWS (Cont.) Six months ended Year ended Six months ended June 30 December 31, June 30 2 0 1 4 2 0 1 3 2 0 1 3 2 0 1 4 (in NIS thousands) Convenience translation US$'000 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property plant and equipment, investment property and other assets ) Proceeds from realization of property plant and equipment - Proceeds from realization of investment property - - - Investments in associates and joint venture companies ) - ) ) Proceeds from realization of associates and joint ventures - - Proceed fromrealization of long-term deposits and long-term loans Investment in long-term deposits and long-term loans - Interest received in cash Proceed from sale of available for sale marketable securities - - Purchase of available for sale marketable securities - ) ) - Short-term deposits and marketable securities, net Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from re-issuance of debentures - - Proceeds from share issuance - - Interest paid in cash ) Proceeds from long-term borrowings - - Repayment of long-term borrowings ) Proceeds from selling derivatives and changes in restricted cash - ) - Proceeds from transactions with non-controlling interests, net Proceed from short-term credit - - Repayment of short-term credit - ) ) - Net cash used in financing activities ) Increase in cash and cash equivalents ) ) ) Cash and cash equivalents at the beginning of the year Net effect on cash due to currency exchange rate changes ) Cash and cash equivalents at the end of the year The accompanying notes form an integral part of the interim financial data. 9 ELBIT IMAGING LTD. Notes to the condensed consolidated interim financial information 1. Reporting entity A. Elbit Imaging Ltd. (“Elbit” or "the Company") was incorporated in 1996 under the laws of the State of Israel. The Company's securities are listed on the NASDAQ Global Select Market (ticker symbol: EMITF) and on the Tel Aviv Stock Exchange ("TASE"). Its executive offices are located at 5 Kinneret Street, Bnei Berak 5112301 Israel B. The activities of the Company and its held entities (the "Group") are divided into the following principal fields: (i) Commercial and Entertainment Centers - initiation, construction and sale of shopping and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India, primarily through its subsidiary Plaza Centers N.V. In certain circumstances and depending on market conditions, the Company operate and manage commercial and entertainment centers prior to their sale; (ii) Hotels - hotel operation and management; (iii) Medical Industries– (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine; (iv) Residential Projects - initiation, construction and sale of residential projects and other mixed-use real property projects, predominantly residential, located primarily in India and (v) Fashion Apparel - distribution and marketing of fashion apparel and accessories in Israel. 2. Statement of compliance This condensed consolidated interim financial information has been prepared in accordance with IAS 34 Interim Financial Reporting. The condensed consolidated interim financial information does not include all of the information required for full annual financial statements, and should be read in conjunction with the annual consolidated financial statements of the Group for the year ended December 31, 2013. The condensed consolidated interim financial information was approved for issue by the Company's board of directors on August 29, 2014. Rates of exchange of NIS, in effect, in relation to foreign currency (in NIS) are as follows: Half year ended June 30 Year ended December 31 US Dollar ($) EURO ( €) Romanian New Lei (RON) Indian Rupee (INR) Scope of change in the exchange rate, in effect, of the NIS in relation to the foreign currencies (%): Half year ended June 30 Year ended December 31 US Dollar ($) (1
